Jordan, Judge.
Floyd and Vernon Frashier under indictments charging them with the offense of larceny from the house were tried jointly in the Superior Court of Walker County *187and convicted of said offense. Their motions for new trial on the general grounds only were denied and they excepted, bringing the cases to this court for review. Held:
Decided June 20, 1962.
D. L. Lomenick, Jr., for plaintiff in error.
Earl B. Self, Solicitor General, contra.
1. The recent possession of stolen goods, unexplained to the satisfaction of the jury, is a circumstance from which the jury may infer guilt of the party in whose possession the goods are found, and whether the jury should draw such inference or whether the defendant satisfactorily accounts for the possession of said stolen goods, is a matter entirely for the jury. Stewart v. State, 17 Ga. App. 827 (88 SE 715) ; Kinard v. State, 19 Ga. App. 624 (2) (91 SE 941); Hobbs v. State, 38 Ga. App. 205 (143 SE 509); Craig v. State, 91 Ga. App. 418 (2) (85 SE2d 777). Said determination of the jury will not be interfered with by this court on appeal unless it is wholly unsupported by the evidence, or any reasonable theory deducible therefrom. Jordan v. State, 9 Ga. App. 578 (3) (71 SE 875); Minor v. State, 51 Ga. App. 204 (179 SE 850).
2. The evidence adduced on the trial of these cases, which disclosed that the articles named in the indictments were stolen on the night of April 22, 1961, and found in the possession of the defendants on the following morning, was sufficient to authorize the defendants’ conviction; and since the jury by the verdict rendered found the defendants’ explanation of their possession of the goods to be unsatisfactory (a contrary finding not being demanded by the evidence), the judgment under review must be affirmed.

Judgments affirmed.


Nichols, P. J., and Frankum, J., concur.